Citation Nr: 0941196	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  06-27 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 60 percent 
for residuals of fracture, left (minor) index, middle and 
thumb, status post closed reduction with pinning and loss of 
function of the left hand.

2.  Entitlement to an initial rating greater than 30 percent 
for residuals of right ankle fracture, status post open 
reduction internal fixation.

3.  Entitlement to an initial rating greater than 10 percent 
for retropatellar pain syndrome of the right knee.

4.  Entitlement to an initial rating greater than 10 percent 
for retropatellar pain syndrome of the left knee.

5.  Entitlement to an initial rating greater than 10 percent 
for right thigh abrasion with residual paresthesia.

6.  Entitlement to an initial rating greater than 10 percent 
for residuals of right (major) wrist fracture.

7.  Entitlement to an initial compensable rating for cluster 
headaches.

8.  Entitlement to an initial compensable rating for 
residuals of right mid radius and distal ulnar fracture.

9.  Entitlement to an initial compensable rating for 
residuals of right thumb fracture status post reduction and 
pinning.

10.  Entitlement to an initial compensable rating for 
residuals of bone graft of the right hip.

11.  Entitlement to service connection for lumbar strain.

12.  Entitlement to service connection for deviated nasal 
septum, status post septoplasty.

13.  Entitlement to service connection for insomnia.

14.  Entitlement to service connection for facial laceration.

15.  Entitlement to service connection for residuals of rib 
fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to 
August 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

In February 2009, the Veteran failed to appear to a scheduled 
Travel Board hearing, and no good cause is shown for the 
failure to appear.  Therefore, the Board will proceed with 
its appellate consideration as though the request for a 
hearing had been withdrawn.  38 C.F.R. § 20.704

The issues of service connection for facial lacerations and 
deviated nasal septum, as well as entitlement to higher 
initial ratings for disabilities of the right knee and right 
mid radius and distal ulnar fracture residuals, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of fracture, 
left (minor) index, middle and thumb, status post closed 
reduction with pinning and loss of function of the left hand 
has been assigned the maximum schedular rating.

2.  The Veteran's residuals of right ankle fracture, status 
post open reduction internal fixation, is not shown to result 
in non-union of the tibia and fibula, or ankylosis in plantar 
flexion at more than 40 degrees, in dorsiflexion at more than 
10 degrees or with abduction, adduction, inversion or 
eversion deformity.

3.  The Veteran's left knee disability has been manifested by 
pain, left patella area tenderness, positive grinding and 
positive McMurray's test with limitation of motion no worse 
less than 0 degrees of extension and 125 degrees of flexion, 
and no instability, or frequent episodes of locking and 
effusion into the joint.

4.  The Veteran's residuals of right thigh abrasion consists 
of a superficial 2 inch x. 1/4 inch scar resulting in a 
sensation abnormality of paresthesia, but is otherwise not 
shown to be unstable or affect the functioning of any part.

5.  The Veteran's residuals of right (major) wrist fracture 
does not result in ankylosis.

6.  The Veteran's service-connected cluster headaches are not 
shown to be manifested by headaches with characteristic 
prostrating attacks averaging one every two months over any 
several month period.

7.  The Veteran's residuals of right thumb fracture is 
manifested by a gap considerably less than 2 inches (2.5 to 
5.1 cm) between the thumb pad and the fingers with the thumb 
attempting to oppose the fingers.

8.  The Veteran's residuals of bone graft of the right hip 
results in a hematoma bulge with hip extension limited to 10 
degrees.

9.  The Veteran's currently diagnosed lumbar strain was 
incurred during service.

10.  The Veteran's currently diagnosed insomnia was incurred 
during service.

11.  The Veteran incurred a fracture of the left 2nd rib 
during service.


CONCLUSIONS OF LAW

1.  The Veteran's 60 percent rating for residuals of 
fracture, left (minor) index, middle and thumb, status post 
closed reduction with pinning and loss of function of the 
left hand is the maximum available schedular rating.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.68, 4.71a, Diagnostic Codes (DCs) 5124, 5125 
(2009).

2.  The criteria for an initial rating greater than 30 
percent for residuals of right ankle fracture, status post 
open reduction internal fixation, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4,27, 4.71a, DCs 5262, 5270 (2009).

3.  The criteria for an initial rating greater than 10 
percent for left knee retropatellar knee syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.22, 4.40, 4.45, 4.59, 4.71a, DC's 
5003, 5010, 5259, 5260, 5261, 5262 (2009).

4.  The criteria for an initial rating greater than 10 
percent rating for right thigh abrasion with residual 
paresthesia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.118, DCs 7800, 7801, 
7802, 7803, 7804, 7805 (2009). 

5.  The criteria for an initial rating greater than 10 
percent for residuals of right (major) wrist fracture have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b), 4.71a, DC 5214, 5215 (2009).

6.  The criteria for an initial compensable rating for 
cluster headaches have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.124a, DC 8100 
(2009).

7.  The criteria for an initial compensable rating for 
residuals of right thumb fracture, status post reduction and 
pinning, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.71a, DC 5228 (2009).

8.  The criteria for entitlement to an initial 10 percent 
rating for residuals of bone graft of the right hip have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.71a, 4.118, DCs 5251, 7800, 7801, 7802, 
7803, 7804, 7805 (2009).

9.  Lumbar strain was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002).

10.  Insomnia was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002).

11.  Left 2nd rib fracture was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service-connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also 
Davidson v. Shinseki, -- F.3d --, WL 2914339 (C.A.Fed).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Residuals of fracture, left (minor) index, middle and thumb

The Veteran's service-connected residuals of fracture of the 
left (minor) index, middle, little and thumb status post 
closed reduction and pinning is evaluated as 60 percent 
disabling under DC 5221-5125, effective to the date of claim.  
The Veteran has also been awarded special monthly 
compensation (SMC) under the provisions of 38 U.S.C.A. 
§ 1114(k) and 38 C.F.R. § 3.350(a) on account of anatomical 
loss of use of the left hand.

VA's Schedule for Ratings contains a compensation limiting 
rule referred to as the "amputation rule," which provides 
that the combined rating for disabilities of an extremity 
shall not exceed the rating for the amputation at that 
elective level were amputation to be performed.  38 C.F.R. 
§ 4.68.  Amputation at the first elective site below 
insertion of pronator teres or loss of use of hand warrants a 
60 percent disability rating.  See 38 C.F.R. § 4.71a, DCs 
5124, 5125.  

Simply stated, the Veteran can not be awarded more than a 
veteran without a left (minor) index, middle and thumb.

As a matter of law, any further schedular compensation would 
violate the amputation rule.  The claim, therefore, must be 
denied.

Residuals right ankle fracture

The Veteran's residuals of right ankle fracture, status post 
open reduction internal fixation, have been assigned a 30 
percent initial rating for the entire appeal period.  The RO 
assigned this rating under DC 5271-5262.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the specific basis for the evaluation assigned.  
38 C.F.R. § 4.27.

The Veteran's service-connected right ankle disability has 
been rated as analogous to impairment of the tibia and 
fibular due to malunion with marked ankle disability.  
38 C.F.R. § 4.71a, DC 5262.  Under DC 5262, the maximum 40 
percent rating requires impairment of the tibia and fibular 
due to non-union with loose motion requiring a brace.

Also potentially applicable is DC 5270, which provides a 
maximum 40 percent rating for ankle ankylosis in plantar 
flexion at more than 40 degrees, in dorsiflexion at more than 
10 degrees or with abduction, adduction, inversion or 
eversion deformity.  38 C.F.R. § 4.71a, DC 5270. 

Applying the criteria to the facts of this case, the Board 
finds that the criteria for an initial rating greater than 30 
percent for right ankle disability have not been met for any 
time during the appeal period.  Overall, the lay and medical 
evidence does not show that the Veteran's right ankle 
disability results in non-union of the tibia and fibula, or 
ankylosis in plantar flexion at more than 40 degrees, in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.

On VA examination in January 2006, the Veteran described 
constant 3/10 right ankle pain with additional symptoms of 
weakness, stiffness, swelling and locking.  His symptoms were 
aggravated by activities such as walking and prolonged 
standing.  By the end of the day, the Veteran had right ankle 
pain of 5-6/10 severity.  He denied that his right ankle 
symptoms impaired his ability to perform daily functional 
activities for self-care.  He had not missed any days of work 
due this right ankle disability.

On examination, the Veteran's right ankle demonstrated 
dorsiflexion to 5 degrees, plantar flexion to 25 degrees, 
inversion to 15 degrees, and eversion to 10 degrees.  X-ray 
examination showed plate and screws transfixing remote healed 
fracture of the distal right fibula shaft, 2 screws 
transfixing remote healed fracture in the medial malleolus, 
moderate to severe degenerative changes at the tibiotalar 
joint, and maintained ankle mortise.  The examiner diagnosed 
open reduction and internal fixation (ORIF) for bimalleolar 
right ankle fracture dislocation with residual effects.

Overall, the January 2006 VA C&P examination report provides 
strong evidence against this claim, failing to show right 
ankle disability which results non-union of the tibia and 
fibula, or ankylosis in plantar flexion at more than 40 
degrees, in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity.

On VA C&P examination in July 2007, the Veteran described 
right ankle pain after prolonged sitting.  He had short-lived 
pain exacerbations of 9/10 severity which would return to a 
baseline pain of 5-6/10 severity.  The right ankle swelled 
daily with prolonged ambulation.  The Veteran further 
described decreased range of motion and stiffness with pain 
over the dorsal and medial aspect of the ankle which radiated 
proximally into the lower leg anteriorly.  

On examination, the VA examiner described the right ankle as 
being practically ankylosed.  The right ankle had 5 degrees 
of dorsiflexion, but no motion with plantar flexion, 
eversion, and inversion.  There was pain at the end of 
dorsiflexion, moderate tenderness over the medial aspect of 
the ankle, and diffuse mild swelling of the ankle.  
Repetitive dorsiflexion did not decrease range of motion or 
joint function.  The Veteran was able to walk on his heels 
and toes.  There was some moderate pain on toe walk.  The 
Veteran denied any effect on his occupational or usual daily 
activities except for enduring pain during ambulation.  He 
avoided prolonged ambulation as well as strenuous and 
recreational activities.

Overall, the July 2007 VA C&P examination report provides 
strong evidence against this claim, failing to show right 
ankle disability which results in non-union of the tibia and 
fibula, or ankylosis in plantar flexion at more than 40 
degrees, in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity.

In this case, the Veteran has presented credible and 
competent lay report of right ankle pain, swelling, 
stiffness, locking and decreased range of motion.  There are 
no higher schedular evaluations based upon limitation of 
motion.  As such, a discussion of functional impairment under 
38 C.F.R. §§ 4.40 and 4.45 is foreclosed.  Johnston v. Brown, 
10 Vet. App. 80 (1997). 

Overall, the Veteran has not described, and the medical 
evidence does not show, that his right ankle disability has 
resulted in non-union of the tibia or fibula, ankylosis in 
plantar flexion at more than 40 degrees, in dorsiflexion at 
more than 10 degrees or with abduction, adduction, inversion 
or eversion deformity, for any time during the appeal period.  
The claim, therefore, must be denied.  The preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b).

Retropatellar pain syndrome of the left knee

Included within 38 C.F.R. § 4.71a are multiple DC's that 
evaluate impairment resulting from service-connected knee 
disorders, including DC 5256 (ankylosis), DC 5257 (other 
impairment, including recurrent subluxation or lateral 
instability), DC 5258 (dislocated semilunar cartilage), 
DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 
(limitation of flexion), DC 5261 (limitation of extension), 
DC 5262 (impairment of the tibia and fibula), and DC 5263 
(genu recurvatum).  

According to DC 5257, which rates impairment resulting from 
other impairment of the knee, to include recurrent 
subluxation or lateral instability of this joint, a 10 
percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability. 

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable 
to ratings under DC 5257 because it is not predicated on loss 
of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

The words "slight," "moderate" and "severe" as used in 
the various DC's are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

Traumatic arthritis is rated analogous to degenerative 
arthritis under DC 5003.  Degenerative arthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate DC's for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate DC's, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC.  For purpose of rating disability from 
arthritis, the knee is considered a major joint.  38 C.F.R. 
§ 4.45(f).  The DC's that focus on limitation of motion of 
the knee are DC's 5260 and 5261.

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under DC 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, 
DC 5260.  

Under DC 5261, a noncompensable rating will be assigned for 
limitation of extension of the leg to 5 degrees; a 10 percent 
rating will be assigned for limitation of extension of the 
leg to 10 degrees; a 20 percent rating will be assigned for 
limitation of extension of the leg to 15 degrees; a 30 
percent rating will be assigned for limitation of extension 
of the leg to 20 degrees; a 40 percent rating will be 
assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.

DC 5256, which governs ankylosis of the knee permits a 30 
percent rating for favorable angle in full extension, or in 
slight flexion between 0 degrees and 10 degrees, while a 
veteran will garner a 40 percent rating with flexion between 
10 and 20 degrees. 

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA Office of General Counsel has stated that compensating 
a claimant for separate functional impairment under DC's 5257 
and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 
(July 1, 1997).  In this opinion, the VA General Counsel held 
that a veteran who has arthritis and instability of the knee 
may be rated separately under DC's 5003 and 5257, provided 
that a separate rating is based upon additional disability.  
Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA 
General Counsel further explained that if a veteran has a 
disability rating under DC 5257 for instability of the knee, 
and there is also X-ray evidence of arthritis, a separate 
rating for arthritis could also be based on painful motion 
under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 
2004) (which finds that separate ratings under DC 5260 for 
limitation of flexion of the leg and DC 5261 for limitation 
of extension of the leg may be assigned for disability of the 
same joint).

Applying the applicable criteria to the facts of this case, 
the Board finds that the criteria for an initial rating 
greater than 10 percent for left knee retropatellar pain 
syndrome have not been met for any time during the appeal 
period.  

The Board notes that the Veteran's left knee disability has 
been manifested by pain, left patella area tenderness, 
positive grinding and positive McMurray's test with 
limitation of motion no worse less than 0 degrees of 
extension and 125 degrees of flexion, and no instability, or 
frequent episodes of locking and effusion into the joint.

For example, the January 2006 VA C&P examination demonstrated 
left knee motion from 0 to 125 degrees with pain at the end 
point of flexion, but no further limitation or pain with 
repeated efforts.  The VA C&P examination in July 2007 showed 
non-painful left knee motion from 0 to 140 degrees.  There 
are no other clinical records of treatment for left knee 
disability.

Overall, this evidence provides highly probative evidence 
against a rating greater 10 percent for the left knee based 
upon limitation of motion under DC's 5260 and/or 5261, 
showing active left knee range of motion no worse than 0 to 
125 degrees.

The Board also finds that the Veteran's left knee disability 
does not warrant an evaluation greater than 10 percent based 
on functional loss due to pain, weakness, fatigability, or 
incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca, 8 Vet. App. at 204-08.  The Board acknowledges the 
Veteran's report of left knee pain exacerbated by activities 
such as ambulation and squatting.  However, on VA C&P 
examination in July 2007, the Veteran denied any decrease in 
range of motion during flare-ups which usually subsided 
within 15 minutes of discontinuing the aggravating activity.  
Notably, the VA examiner in January 2006 found that the 
Veteran experienced pain at the end of 125 degrees of 
flexion, but had no further limitation or pain with repeated 
efforts.  Similarly, the VA examiner in July 2007 found no 
evidence of additional motion loss on repetitive testing.  

In this case, the RO has granted an initial 10 percent rating 
based upon findings of pain, left patella area tenderness, 
positive grinding and positive McMurray's test under DC 
"5260," despite the fact that the Veteran's left knee 
flexion of 125 degrees is 65 degrees short of meeting the 
criteria for a compensable rating under DC 5260.  

Based on the above, it is important for the Veteran to 
understand that the 10 percent rating is based entirely on 
his symptoms of painful motion and functional limitations 
caused by his left knee disability.  Without considering this 
symptomatology, the current evaluation could not be 
justified.  

Turning to the question of instability, the Board notes that 
the Veteran has not reported symptoms of instability or 
recurrent subluxation, and his VA C&P examinations in January 
2006 and July 2007 found no evidence of instability or 
subluxation.  There are no clinical records which disclose no 
findings of instability or recurrent subluxation of the left 
knee.

Thus, this medical evidence is against consideration of a 
separate compensable evaluation for the left knee under DC 
5257 for any time during the appeal period.

The Veteran has demonstrated a positive McMurray's test, but 
there is no lay or medical evidence of dislocation of semi-
lunar cartilage with frequent episodes of locking and 
effusion into the joint.  As such, a higher initial rating 
under DC 5258 is not warranted.

The Board has also given consideration to the criteria of DC 
5003, which allows a 10 percent rating for arthritis with 
non-compensable limitation of motion.  Notably, the Veteran 
is not service-connected for left knee arthritis.  In any 
event, the current 10 percent rating under DC 5260, which is 
predicated in part upon painful motion, supplants a potential 
10 percent rating under DC 5003.

The Board further notes that there is no competent evidence 
of ankylosis or genu recurvatum.  The Veteran has already 
been assigned a rating based upon impairment of the tibia and 
fibula resulting in marked ankle disability.  To the extent 
additional compensation could be assigned under this 
diagnostic code for impairment of the knee, the lay and 
medical evidence does not establish a marked knee disability 
in this case.  As such, the criteria of DC's 5256, 5262 and 
5263 do not provide a basis for further compensation.

Thus, the preponderance of the evidence is against a finding 
that the Veteran's left knee disability warrants an initial 
rating greater than 10 percent under any applicable 
diagnostic code for any time during the appeal period.  In 
reaching this conclusion, the Board has considered the 
Veteran's descriptions of left knee pain exacerbated by use.  
However, the findings reported by competent VA examiners 
outweigh his contentions against a higher evaluation.  As the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt doctrine is not applicable.  Ortiz 
v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

Right thigh abrasion with residual paresthesia

The severity of disability resulting from scar disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth at 38 C.F.R. § 4.118.  In general, 
separate ratings may be assigned based upon appearance, 
healing, and/or impairment of function of the part affected.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding that 
separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other 
condition.)

Notably, the Veteran filed his service connection claim in 
October 2005.  As such, this claim may only be evaluated 
according to the criteria for evaluating skin diseases in 
effect since August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  See also VAOPGCPREC 3-00; 38 U.S.C.A. 
§ 5110(g).  
 
During the pendency of this appeal, VA issued a clarifying 
final rule for evaluating scar disabilities at 73 Fed. Reg. 
54708 (Sept. 23, 2008).  However, these amendments only apply 
to applications received by VA on or after October 23, 2008, 
or if the Veteran expressly requests consideration under the 
new criteria, which he has not done here.  Therefore, the 
Board has no authority to consider these revisions in 
deciding this claim.  VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).

The provisions of DC 7800, which pertain to scars in the 
region of the head, face, or neck, are not applicable to the 
claim at hand.

Under DC 7801, a 10 percent rating is warranted for scars, 
other than the head, face, or neck, that are deep or cause 
limited motion in an area or areas exceeding 6 square inches 
(39 sq. cm.).  A deep scar, according to Note 2, is one 
associated with underlying soft tissue damage.  Under Note 1, 
scars in widely separated areas, as on 2 or more extremities 
or on anterior and posterior surfaces of extremities or the 
trunk, will be separately rated and combined in accordance 
with 38 C.F.R. § 4.25.

Under DC 7802, a 10 percent rating is warranted for scars 
that are superficial, do not cause limited motion, and cover 
area of 144 inches (929 sq. cm).  A superficial scar, as 
defined in Note 2, is one not associated with underlying soft 
tissue damage.  Again, scars in widely separated areas, as on 
2 or more extremities or on anterior and posterior surfaces 
of extremities or the trunk, will be separately rated and 
combined in accordance with 38 C.F.R. § 4.25.  See Note 1 to 
38 C.F.R. § 4.118, DC 7802.

Under DC 7803, a 10 percent rating is warranted for a scar 
that is superficial and unstable.  An unstable scar is 
defined at Note 1 as one where, for any reason, there is 
frequent loss of covering over the scar.  A superficial scar 
is defined in Note (2) as one not associated with underlying 
soft tissue damage.

Under DC 7804, a 10 percent rating is warranted for 
superficial scars that are painful on examination.  A 
superficial scar is again defined in Note (1) as one not 
associated with underlying soft tissue damage.

Under DC 7805, a scar may also be rated based upon limitation 
of function of the part affected.

The Veteran's STRs reflect that he incurred a hematoma of the 
right thigh.  On his initial VA C&P examination in January 
2006, the Veteran described his claim as right thigh 
paresthesia and road rash.  He reported numbness to the 
anterior right thigh from an abrasion injury, and residual 
swelling of the lateral aspect of his right thigh.  
Examination demonstrated an abrasion scar to the right thigh 
(incorrectly reported as "left" thigh) measuring 4 x. 14 
cm. which was flat, mildly hypopigmented, non-tender and numb 
to touch.  The examiner diagnosed abrasion of the right thigh 
with residual effects of paresthesia.

On VA C&P examination in July 2007, the Veteran described 
decreased sensation distally to his right thigh scar over the 
anterolateral aspect of the proximal right thigh.  He denied 
dysfunction.  Examination demonstrated a 2 inch x. 1/4 inch 
scar over the anterior aspect of the right iliac crest.  
There was no pain of the scar, adherence to underlying 
tissue, skin irregularity, skin breakdown, or elevation or 
depression on palpation.  The scar was described as 
superficial without inflammation, edema, or keloid formation.  
The examiner found no limitation of motion or limitation of 
function caused by the scar.  The examiner diagnosed right 
thigh abrasions with paresthesia.

Applying the criteria to the facts of his case, the Board 
finds that the criteria for an initial rating greater than 10 
percent for the Veteran's residuals of right thigh abrasion 
is not warranted for any time during the appeal period.  
Overall, the credible and competent evidence establishes that 
the Veteran's right thigh abrasion residuals consists of a 
superficial 2 inch x. 1/4 inch scar resulting in a sensation 
abnormality of paresthesia, but is otherwise not shown to be 
unstable or affect the functioning of any part.

Notably, the RO has granted a 10 percent rating for the 
Veteran's residual scar based upon a sensation abnormality of 
paresthesia under DC 7804.  This is the maximum available 
rating under this diagnostic code.

While a 10 percent evaluation has been found to be warranted 
for the sensation abnormality, there is no support for a 
rating in excess of that amount.  The January 2006 and July 
2007 VA C&P examination reports found no evidence that the 
right abrasion scar involves underlying soft tissue damage.  
As such, a 10 percent evaluation under DC 7801 is not 
warranted.

The VA C&P examination reports in January 2006 and July 2007 
clearly show that the Veteran's right thigh abrasion has not 
encompassed an area, or areas, of 144 square inches (929 sq. 
cm) or greater.  As such, the criteria of DC 7802 may not 
serve as a basis for further compensation in this case.

As to DC 7803, there is no lay or medical description of 
record that the Veteran's right thigh scar has been 
manifested by frequent loss of covering over the scar.  As 
such, the criteria of DC 7803 cannot provide a basis for 
further compensation in this case.

As to DC 7805, the Board finds that there is no lay or 
medical evidence indicating that the Veteran's right thigh 
abrasion scar limits the function of any part affected.  On 
the July 2007 VA C&P examination, the Veteran denied any 
dysfunction caused by the scar and the examiner found no 
limitation of motion or limitation of function of any part 
caused by the scar.

Accordingly, the record shows that the Veteran has been 
awarded compensation for his paresthesia which is the only 
residual impairment of the scar disability reported by the 
Veteran himself.  There is no doubt of material fact to be 
resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The 
claim, therefore, must be denied.

Right (major) wrist fracture

Included within 38 C.F.R. § 4.71a are two DC's that evaluate 
impairment resulting from service-connected wrist disorders.  
The Veteran's right wrist is documented to be his "major" 
extremity for the purposes of applying the rating criteria.

Under DC 5215, a maximum 10 percent rating is warranted for 
limitation of dorsiflexion to less than 15 degrees, or palmar 
flexion limited in line with forearm.  Higher ratings are 
warranted for ankylosis of the wrist under DC 5214.  A 20 
percent rating requires favorable ankylosis of the wrist in 
20 to 30 degrees dorsiflexion.

Applying the criteria to the facts of this case, the Board 
finds that the Veteran is not entitled to an initial rating 
greater than 10 percent for residuals of right (major) wrist 
fracture.  The Board notes that the lay and medical evidence 
demonstrates that the Veteran's right wrist does not 
demonstrate ankylosis.

For example, VA C&P examination in January 2006 demonstrated 
right wrist dorsiflexion to 50 degrees, palmar flexion to 60 
degrees, radial deviation to 15 degrees and ulnar deviation 
to 30 degrees.  The Veteran experienced pain at end points 
for all planes, but otherwise did not manifest further 
limitation or pain with repeated efforts.  The VA C&P 
examination in July 2007 demonstrated extension to 5 degrees, 
flexion to 35 degrees, radial deviation to 5 degrees and 
ulnar deviation to 5 degrees.  There was pain at the end of 
each range of motion with repetitive movements which did not 
decrease range of motion or joint function.  The right wrist 
demonstrated mild to moderate finger point tenderness over 
the medial aspect of the wrist, but otherwise showed no 
swelling, normal stability and normal musculature.

As reflected above, the Veteran clearly demonstrates 
decreased range of motion of the right wrist (which provides 
the basis for his current 10 percent rating).  However, the 
medical evidence provides highly probative evidence against 
this claim as the Veteran's right wrist also clearly 
demonstrates active range of motion absent any evidence of 
ankylosis.  Ankylosis is the immobility and consolidation of 
a joint due to disease, injury or surgical procedure.  See 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  The Veteran does not have 
ankylosis. 

The Board acknowledges the Veteran's complaint of functional 
limitations involving right wrist motion.  However, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply where a 
musculoskeletal disability is evaluated at the highest 
schedular evaluation available based upon limitation of 
motion.  Johnston, 10 Vet. App. 80 (1997).  DC 5214 does not 
contemplate limitation of motion.  Id.  Thus, since the 
Veteran has been granted the maximum rating possible for 
limitation of motion and there is no evidence of ankylosis, 
there is no basis for a higher schedular rating.

Cluster headaches

The Veteran has been assigned an initial noncompensable 
disability evaluation for cluster headaches under 38 C.F.R. 
§ 4.124a, DC 8100.  Migraine headaches with characteristic 
prostrating attacks averaging one every two months over the 
last several months warrant a 10 percent rating.  A 30 
percent rating is warranted for migraine headaches with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
rating is warranted for migraine headaches with very frequent 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability.  This is the maximum rating 
available for migraine headaches pursuant to DC 8100.

By way of reference, the Board notes that according to 
WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD 
COLLEGE EDITION (1986), p. 1080, "prostration" is defined 
as "utter physical exhaustion or helplessness."  A very 
similar definition is found in DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is 
defined as "extreme exhaustion or powerlessness."

Applying the criteria to the facts of the case, the Board 
finds that the criteria for an initial compensable rating for 
cluster headaches have not been met for any time during the 
appeal period.  Overall, the lay and medical evidence 
establishes that the Veteran does not experience headaches 
with characteristic "prostrating" attacks averaging one 
every two months over any several month period.

For example, on VA C&P examination in January 2006, the 
Veteran described a history of cluster headaches beginning in 
service treated with Cafergot.  With use of Cafergot, he 
experienced approximately 1 headache episode per year of 
10/10 severity sometimes associated with nausea.  This 
headache episode, which lasted two weeks in duration, 
required him to stop his normal activities.  The examiner 
diagnosed cluster headaches.

Overall, the Veteran's lay description of headache 
symptomatology on his January 2006 VA C&P examination 
provides strong evidence against a compensable rating, 
describing headaches which do not approximate characteristic 
prostrating attacks averaging one every two months over any 
several month period.

The only other relevant evidence consists of the Veteran's 
description of headache symptomatology on his July 2007 VA 
C&P examination.  At that time, the Veteran again described 1 
headache episode of 10/10 severity per year accompanied by 
nausea.  The Veteran stated that he usually continued his 
daily activities at home or at his job, and might go home 
early from work.  He had not failed to go to work because of 
his headaches.  The examiner diagnosed cluster headaches.

Overall, the Veteran's lay description of headache 
symptomatology on his July 2007 VA C&P examination provides 
strong evidence against a compensable rating, describing 
headaches which do not approximate characteristic prostrating 
attacks averaging one every two months over any several month 
period.

Accordingly, the lay and medical evidence reflects that the 
Veteran's service-connected cluster headaches is not shown to 
be manifested by headaches with characteristic prostrating 
attacks averaging one every two months over any several month 
period.  The Veteran's description of symptomatology is 
deemed competent and credible, but his overall description of 
headache symptomatology does not meet, or more nearly 
approximate, the criteria for a compensable rating under DC 
8100.  There is no doubt of material fact to be resolved in 
his favor.  38 U.S.C.A. § 5107(b).  The claim, therefore, is 
denied.

Residuals right thumb fracture

DC 5224, for ankylosis of the thumb, provides for a 10 
percent rating evaluation for favorable ankylosis and a 20 
percent rating evaluation for unfavorable ankylosis.  DC 5228 
applies to limitation of motion of the thumb and assigns a 10 
percent rating evaluation for a gap of one to 2 inches (2.5 
to 5.1 cm) between the thumb pad and the fingers with the 
thumb attempting to oppose the fingers.  A 20 percent rating 
evaluation is assigned when there is a gap of more than 2 
inches (5.1 cm) between the thumb pad and the fingers with 
the thumb attempting to oppose the fingers.  There is no 
differentiation between the ratings assigned for the major 
and minor hands under these codes.

Applying the criteria to the facts of this case, the Board 
finds that the Veteran is not entitled to a compensable 
initial rating for residuals of right thumb fracture.  
Historically, the Veteran suffered from a right thumb 
metacarpal fracture in service requiring irrigation, 
debridement, reduction and pinning.  He currently complains 
of decreased right hand grip strength, lack of coordination 
of the right hand fingers, difficulty making a fist, and 
limitation of right thumb motion.  He denied right thumb pain 
on VA examination in January 2006.

On the most recent VA C&P examination in July 2007, the 
Veteran's right thumb showed normal grip anatomically and in 
strength.  All fingertips reached the opposition of all 
fingers to the tip of the thumb except for the tip of the 
little finger that stayed away from the tip of the thumb.  
The Veteran was able to write with his right hand.  The 
previous VA C&P examination in January 2006 evaluated the 
"RIGHT HAND/FINGERS" generally which did not specify which 
finger, or fingers, were being evaluated.  

Overall, the lay and medical evidence in this case clearly 
establishes that the Veteran's residuals of right thumb 
fracture is manifested by a gap considerably less than 2 
inches (2.5 to 5.1 cm) between the thumb pad and the fingers 
with the thumb attempting to oppose the fingers.  There is no 
ankylosis.  Notably, the Veteran has denied painful thumb 
motion, and consideration of a higher rating pursuant to DC 
5003 or 38 C.F.R. §§ 4.40 and 4.45 would not be appropriate.  
As such, the preponderance of the evidence is against this 
claim.

Residuals of bone graft of the right hip

On his initial VA C&P examination in January 2006, the 
Veteran denied pain to his donor bone graft site, but 
reported numbness from the bone graft side to the anterior 
right thigh stemming from the service-connected right thigh 
abrasion scar.  Examination of the right hip demonstrated 110 
degrees of flexion, 10 degrees of extension, 40 degrees of 
abduction, 20 degrees of adduction, 35 degrees of internal 
rotation, and 30 degrees of external rotation.  There was no 
further limitation or pain with repeated efforts.  The bone 
graft scar, which measured 5 cm, was mildly hypopigmented and 
non-tender.  The right hip was significant for mild edema to 
the lateral hip.  Otherwise, there was no ecchymosis, 
erythema, tenderness over the iliac crest or trochanter, or 
pain with pelvic compression or pelvic rock test.  The hip 
was neurovascularly intact distally.  The examiner diagnosed 
right hip contusion with residual effects to include chronic 
edema.

The Veteran underwent additional VA C&P examination in July 
2007.  At that time, the Veteran denied complaints in the 
area of the right hip donor scar or the scar itself.  He 
related that his problem pertained to decreased sensation in 
the area of the right thigh scar.  Examination showed that 
the Veteran manifested a residual slight bulge over the right 
hip secondary to a hematoma, which was not drained due to 
potential infection, which had been slowly resolving.  The 
area of the right hip was asymptomatic with no tenderness or 
swelling.  The examiner diagnosed nondysfunctional bone graft 
to the right hip.

Overall, the credible and competent evidence establishes that 
the Veteran manifests a residual bone graft scar measuring 5 
cm. which is mildly hypopigmented and non-tender.  
Accordingly, the criteria for a compensable rating under DC's 
7802, 7803 or 7804 are clearly not met for any time during 
the appeal period.

The Board has carefully reviewed the January 2006 and July 
2007 VA C&P examination reports, and finds ambiguity with 
regard to the whether the Veteran manifests compensable 
residual disability relating to the bone graft procedure.  

In January 2006, the VA examiner reflected understanding of 
the Veteran's prior bone graft procedure and examined the 
residual scar and right hip functioning.  The examiner found 
chronic edema in the right hip area with right hip extension 
limited to 10 degrees.  The examiner diagnosed right hip 
"contusion" with chronic edema, and no specific diagnosis 
pertaining to bone graft residuals was provided.  The July 
2007 VA C&P examiner, when specifically addressing the bone 
graft residuals, noted that the Veteran had a slight bulge 
secondary to a hematoma which was gradually resolving.  The 
examiner stated that the right hip was non-dysfunctional, but 
no range of motion testing was conducted.

Resolving doubt in favor of the Veteran, the Board finds the 
Veteran's right hip hematoma bulge with hip extension limited 
to 10 degrees is part and parcel of the bone graft residuals 
at issue on appeal.  DC 5251 provides a maximum rating of 10 
percent for limitation of extension of the thigh to 5 
degrees.  As such, the Board finds that the criteria for a 10 
percent rating under DC 5251 have been met.  To this extent, 
the claim is granted.

DC 5252 provides a 10 percent rating for limitation of 
flexion of the thigh to 45 degrees; a 20 percent rating where 
flexion is limited to 30 degrees; a 30 percent rating where 
flexion is limited to 20 degrees; and a 40 percent rating 
where flexion is limited to 10 degrees.  DC 5253 provides a 
10 percent evaluation when there is limitation of abduction 
of the thigh such that the legs cannot be crossed or there is 
limitation of rotation such that it is not possible to toe 
out more than 15 degrees.  A 20 percent rating requires 
limitation of abduction with motion lost beyond 10 degrees.  
Normal range of hip motion is considered 0-125 degrees of 
flexion and 0-45 degrees of adduction.  38 C.F.R. § 4.71a, 
Plate II. 

As reflected in the January 2006 VA C&P examination report, 
the Veteran's right hip demonstrated 110 degrees of flexion, 
40 degrees of abduction, 20 degrees of adduction, 35 degrees 
of internal rotation, and 30 degrees of external rotation.  
The July 2007 VA C&P examiner described no dysfunction at all 
with the right hip.  Based upon the lay and medical evidence 
in this case, the Board finds that the Veteran does not meet 
the criteria for further compensation under DC's 5252 or 
5253.

The Board also finds that the Veteran's right hip disability 
does not warrant an evaluation greater than 10 percent based 
on functional loss due to pain, weakness, fatigability, or 
incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca, 8 Vet. App. at 204-08.  The Veteran has essentially 
denied any right hip dysfunction, and the January 2006 VA C&P 
examiner found no further limitation or motion or pain with 
repeated efforts.  Even with consideration of 38 C.F.R. 
§§ 4.40 and 4.45, the Board finds no basis for which a higher 
rating may be assigned.

In so deciding, the Board has resolved reasonable doubt in 
favor of the Veteran by attributing his right hip limitation 
of motion as part and parcel of his bone graft residuals.  
The Veteran does not describe any additional functional 
limitations regarding this disability.  As such, there is no 
further reasonable doubt to resolve in his favor.  
38 U.S.C.A. § 5107(b).
Extraschedular consideration

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  The 
Court stated that the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe the 
veteran's disability level and symptomatology.  Id. at 115.  
If the schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Board finds that the schedular rating criteria reasonably 
describe the Veteran's disability level and symptomatology 
for all service-connected disabilities being decided on 
appeal.  The only unusual aspects of disability involve the 
Veteran's loss of use of the left hand which is addressed 
with an award of SMC, a symptomatic left knee which is 
addressed with a favorable interpretation of the rating 
criteria by providing compensation despite no compensable 
limitation of motion, and paresthesia from the right thigh 
abrasion which has also been addressed with a favorable 
interpretation of the rating criteria.  Therefore, the first 
prong of the Thun test is not satisfied and referral for 
extraschedular consideration is not warranted.

In event, the Board must note that the Veteran has 
specifically denied any significant impairment of workplace 
functioning and that the Veteran has not required frequent 
hospitalizations for the disabilities at issue.

Lumbar strain

The Veteran's STRs reflect treatment for low back strains in 
May 2000, September 2001, and April 2005.  On a post-
deployment questionnaire in March 2005, the Veteran reported 
experiencing back pain during his deployment and at the 
present time.  On his separation examination in April 2005, 
the Veteran described recurring episodes of back strain.

The Veteran's initial VA C&P examination in January 2006, 
which was based upon review of the claims folder, diagnosed 
the Veteran with lumbar strain.  However, physical 
examination was essentially unremarkable.

In the April 2006 rating decision, the RO determined that 
there was no evidence that the Veteran manifested a chronic 
lumbar strain disability.  Notably, the RO did not report the 
diagnosis of lumbar strain offered by the January 2006 VA C&P 
examiner.  

Given the STRs showing treatment for lumbar strain, the 
Veteran's credible report of recurrent lumbar strains, and 
the January 2006 VA C&P diagnosis of lumbar strain, the Board 
finds that the requirements for establishing service 
connection for lumbar strain have been met.  The appeal is 
granted.

Insomnia

The Veteran's STRs include his November 2004 report of 
experiencing sleep difficulty.  On his April 2005 separation 
examination, the Veteran reported sleeping difficulties since 
his Desert Storm service.

On his initial VA C&P examination in January 2006, the 
Veteran described a history of sleep difficulty since 1991, 
awakening every 1 to 3 hours with difficulty falling back 
asleep.  The examiner diagnosed the Veteran with insomnia.

In the April 2006 rating decision, the RO determined that 
there was no evidence that the Veteran manifested a chronic 
insomnia, noting that the January 2006 VA C&P examiner 
provided a diagnosis based upon history.  A medical opinion 
or diagnosis cannot be rejected solely because it is based 
upon history supplied by the claimant.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005).

The Veteran is clearly competent to describe symptoms of 
sleep difficulty, and the Board finds no basis to impeach his 
assertions of chronic insomnia symptoms since service.  As 
the symptomatology history provided by the Veteran is 
accepted as true, the Board must find that the Veteran 
currently manifests insomnia which first manifested in 
service.  Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 
2000) (examiner opinion based on accurate lay history deemed 
competent medical evidence in support of the claim).  The 
appeal is granted.



Residuals of rib fracture

The Veteran's treatment records pertaining to the December 
2002 motorcycle accident note that a chest X-ray examination 
demonstrated fracture of the 2nd rib on the left side.  There 
is no factual dispute on this issue.  The issue as to the 
extent of any current residual disability resulting from the 
left 2nd rib fracture is not currently before the Board.  
Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  As 
there is no dispute the Veteran fractured his left 2nd rib in 
service, the Board grants this appeal.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

With respect to the service connection claims being decided 
at this time, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.

With respect to the remaining claims being decided, the 
Veteran is challenging the initial evaluations assigned 
following grants of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Nonetheless, a post-adjudicatory RO letter in March 2006 
advised the Veteran as to how VA evaluates disabilities and 
determines effective dates of awards.  Although additional 
notice was not required per Dingess, the RO's March 2006 
notice was provided to ensure complete development of the 
initial rating claims.

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's STRs 
as well as records from Darnall Army Hospital and those 
related to his motorcycle accident.  There are no outstanding 
requests to obtain any additional medical records for which 
the Veteran has identified.

The Veteran was also afforded VA examinations in January 2006 
and July 2007, the latter based upon his allegation of a 
worsening of his disabilities.  Since the last VA examination 
conducted in July 2007, there is no lay or medical evidence 
suggesting an increased severity of symptoms to the extent 
that higher ratings may still be possible.  Thus, there is no 
duty to provide further medical examination on the initial 
rating claims.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

For the reasons expressed above, the Board finds that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of his 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).





ORDER

An initial rating greater than 60 percent for residuals of 
fracture, left (minor) index, middle and thumb, status post 
closed reduction with pinning and loss of function of the 
left hand is denied.

An initial rating greater than 30 percent for residuals right 
ankle fracture, status post open reduction internal fixation 
is denied.

An initial rating greater than 10 percent for retropatellar 
pain syndrome of the left knee is denied.

An initial rating greater than 10 percent for right thigh 
abrasion with residual paresthesia is denied.

An initial rating greater than 10 percent for residuals of 
right (major) wrist fracture is denied.

An initial compensable rating for cluster headaches is 
denied.

An initial compensable rating for residuals right thumb 
fracture status post reduction and pinning is denied.

An initial 10 percent rating for residuals of bone graft of 
the right hip is granted.

Service connection for lumbar strain is granted.

Service connection for insomnia is granted.

Service connection for residuals of left 2nd rib fracture is 
granted.




REMAND

The Veteran claims entitlement to service connection for 
facial lacerations.  On his initial VA C&P examination in 
January 2006, the Veteran described this "facial 
laceration" as a tongue injury, for which service connection 
has been granted.  The Veteran has continued to pursue a 
service connection claim for facial lacerations, but, 
unfortunately, has not provided any description of his 
claimed disability.

The treatment records related to the Veteran's December 2002 
motor vehicle accident generally describe facial abrasions 
and a right frontal scalp contusion.  The Board is of the 
opinion that the Veteran should be afforded additional VA C&P 
examination to allow the Veteran to describe the "facial 
lacerations" for which service connection is being sought, 
and to obtain clinical findings describing any residual 
scarring disabilities.

The Board next notes that the Veteran was scheduled for 
additional VA examination of the right knee in July 2007 
based upon his complaint of increased severity of symptoms.  
The examination report does not reflect examination of the 
right knee.  Therefore, the July 2007 VA C&P examination 
report must be returned as inadequate for rating purposes.

With respect to the Veteran's residuals of right mid radius 
and distal ulnar fracture, neither the January 2006 or July 
2007 VA C&P examination reports evaluate limitation of 
forearm motion.  As such, an additional examination for this 
disability is warranted.

With respect to the claim of service connection for deviated 
nasal septum, status post septoplasty, the RO has determined 
that the Veteran's deviated nasal septum pre-existed service 
and was not aggravated in service.  The finding of pre-
existence is premised upon the Veteran's report of breaking 
his nose prior to service.  See STRs dated June 1986 and 
February 1988.

The Veteran's October 1984 entrance examination did not 
disclose a pre-existing disability of the nose.  Thus, the 
Veteran must be presumed as having entered service in sound 
condition.  38 U.S.C.A. § 1111.  However, the Veteran's 
unrefuted in service admission to breaking his nose prior to 
service constitutes competent evidence that the Veteran 
clearly and unmistakably entered service with a deviated 
septum.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007) (noting 
that a lay person is competent to identify a simple condition 
such as a broken leg).  

Thus, the issue on appeal is whether it is clear and 
unmistakable that the Veteran's pre-existing deviated nasal 
septum was not aggravated during service.  38 U.S.C.A. 
§ 1111.  The Board also observes that it must also take into 
consideration the provisions of 38 C.F.R. § 3.306(b), which 
provides that the usual effects of surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment will not be service-
connected unless the disease or injury is otherwise 
aggravated by service.

In this case, the RO has adjudicated the deviated septum 
issue under an incorrect legal standard.  Inasmuch as the 
Veteran underwent a septoplasty during service and sought 
further evaluations after such surgery, the Board finds that 
medical opinion is necessary to determine whether it is clear 
and unmistakable that the Veteran's deviated septum 
disability was not aggravated during service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate 
examination for his alleged facial 
lacerations.  The Veteran should be 
requested to specifically identify the 
facial laceration(s) for which service 
connection is being sought.  The claims 
folder must be made available to the 
examiner prior to the examination for 
review.  The examiner should review the 
pertinent STRs relating to the December 2002 
motorcycle accident, and identify all 
residual scarring in the facial area.  A 
photo of the face should be associated with 
the claims file if possible (but not 
required by the Board).

2.  Schedule the Veteran for appropriate 
examination for the purpose of determining 
the nature and severity of the disabilities 
involving his right knee and residuals of 
right mid radius and distal ulnar fracture.  
The claims folder must be made available to 
the examiner prior to the examination for 
review.  After physically evaluating the 
Veteran, the medical examiner should address 
the following questions, to the best of 
his/her medical knowledge:
    
a) What are the range of motion findings 
in extension and flexion of the right 
knee?

b) Does the Veteran have pain, pain on 
use, weakness, incoordination, or excess 
fatigability of the right knee joint?  If 
feasible the examiner should portray any 
additional functional limitation of the 
right knee due to these factors in terms 
of degrees of additional loss of motion.  
If not feasible, this should be stated 
for the record together with the 
rationale.  If the Veteran does not have 
pain or any of the other factors, that 
fact should be noted in the file.

c) Does the Veteran have any recurrent 
instability or lateral subluxation of the 
right knee?  If so, the examiner should 
describe whether such instability or 
subluxation slight, moderate, or severe 
in degree?  
	
d) What are the range of motion findings 
in forearm flexion, extension, supination 
and pronation?

e) Does the Veteran have pain, pain on 
use, weakness, incoordination, or excess 
fatigability of the right forearm?  If 
feasible the examiner should portray any 
additional functional limitation of the 
right forearm due to these factors in 
terms of degrees of additional loss of 
motion.  If not feasible, this should be 
stated for the record together with the 
rationale.  If the Veteran does not have 
pain or any of the other factors, that 
fact should be noted in the file; and 

f) conduct X-ray examination of the right 
radius and ulnar bones.

3.  Schedule the Veteran for appropriate VA 
examination for the purpose of determining 
the nature and etiology of his deviated 
septum, status post septoplasty.  The 
examiner should review the contents of the 
entire claims files, and obtain relevant 
history from the Veteran.  Following the 
examination, the examiner should express 
opinion on the following questions:

	a) whether the evidence clearly and 
unmistakably establishes that the 
Veteran's pre-existing deviated septum 
did not undergo a permanent increase in 
severity during the period of service 
that was beyond the natural progress of 
the disorder; or alternatively, 

	b) whether the ameliorative septoplasty 
performed in service aggravated the pre-
existing deviated septum beyond the usual 
effects of surgical treatment?

4.  Upon completion of the above, 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, provide the 
Veteran and his representative a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


